UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2366


JOSEPH RICHARD PERRY, JR.,

                    Plaintiff - Appellant,

             v.

THE COMMONWEALTH OF VIRGINIA; PAUL EBERT, in his official and
individual capacities as the Commonwealth’s Attorney for Prince William County,
Virginia; RICHARD POTTER, in his official and individual capacities as Deputy
Clerk for Prince William County, Virginia; LOIS J. RUSK, in her official and
individual capacities as Deputy Clerk for Prince William County, Virginia; PRINCE
WILLIAM COUNTY COMMONWEALTH ATTORNEY’S OFFICE; CIRCUIT
COURT OF PRINCE WILLIAM COUNTY; VIRGINIA DEPARTMENT OF
MOTOR VEHICLES; CHARLTON E. GNADT, JR., in his official and individual
capacities as Clerk of Court for Prince William County, Virginia,

                    Defendants - Appellees,

             and

PRINCE WILLIAM COUNTY CIRCUIT COURT CLERK’S, from June 8, 1990 to
May 7, 2015, in their official and individual capacities; CITY OF MANASSAS,
VIRGINIA; LEROY F. MILLETTE, JR., in his official and individual capacity as
an Assistant Commonwealth Attorney for Prince William County, Virginia, as well
as an individual capacity as a Circuit Judge for Prince William County, Virginia;
CLAIBORNE TURNER RICHARDSON, II, in his official and individual capacity
as Assistant Commonwealth Attorney for Prince William County, Virginia,

                    Defendants.
                                      No. 17-2426


JOSEPH RICHARD PERRY, JR.,

                    Plaintiff - Appellant,

             v.

THE COMMONWEALTH OF VIRGINIA; PAUL EBERT, in his official and
individual capacities as the Commonwealth’s Attorney for Prince William County,
Virginia; RICHARD POTTER, in his official and individual capacities as Deputy
Clerk for Prince William County, Virginia; LOIS J. RUSK, in her official and
individual capacities as Deputy Clerk for Prince William County, Virginia; PRINCE
WILLIAM COUNTY COMMONWEALTH ATTORNEY’S OFFICE; CIRCUIT
COURT OF PRINCE WILLIAM COUNTY; VIRGINIA DEPARTMENT OF
MOTOR VEHICLES; CHARLTON E. GNADT, JR., in his official and individual
capacities as Clerk of Court for Prince William County, Virginia,

                    Defendants - Appellees,

             and

PRINCE WILLIAM COUNTY CIRCUIT COURT CLERK’S, from June 8, 1990 to
May 7, 2015, in their official and individual capacities; CITY OF MANASSAS,
VIRGINIA; LEROY F. MILLETTE, JR., in his official and individual capacity as
an Assistant Commonwealth Attorney for Prince William County, Virginia, as well
as an individual capacity as a Circuit Judge for Prince William County, Virginia;
CLAIBORNE TURNER RICHARDSON, II, in his official and individual capacity
as Assistant Commonwealth Attorney for Prince William County, Virginia,

                    Defendants.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00546-AJT-JFA)


Submitted: June 1, 2018                                         Decided: June 7, 2018


                                             2
Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Richard Perry, Jr., Appellant Pro Se. Nicholas Foris Simopoulos, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Alexander
Francuzenko, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Joseph Richard Perry, Jr., appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and his Fed. R. Civ. P. 59(e) motion. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Perry v. Virginia, No. 1:17-cv-00546-AJT-JFA (E.D. Va. Nov. 9, 2017

& filed Nov. 21, 2017; entered Nov. 22, 2017). We deny as unnecessary Perry’s motion

for a certificate of appealability and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




                                              4